Citation Nr: 0016717	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than October 13, 
1994, for the assignment of a total rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that increased the 
evaluation for the PTSD from 70 to 100 percent, effective 
from October 13, 1994.



FINDINGS OF FACT

1.  The veteran submitted a claim for an increased evaluation 
for his service-connected anxiety neurosis (rated 10 percent) 
on June 14, 1993.

2.  A May 1994 RO rating decision reclassified the anxiety 
neurosis to PTSD and increased the evaluation for this 
disorder from 10 to 30 percent, effective from June 14, 1993; 
the veteran was notified of this determination on May 19, 
1994.

3.  On October 13, 1994, the veteran submitted a claim for an 
increased evaluation for his PTSD.

4.  Correspondence from the veteran dated in December 1994 
shows dissatisfaction with the evaluation assigned for the 
PTSD and in it he essentially requests retroactive benefits 
for this disorder based on being hospitalized for psychiatric 
problems since June 1993; this correspondence evinces 
dissatisfaction with the effective date assigned for the 
increased evaluation for the psychiatric disability in the 
May 1994 RO rating decision and constitutes a notice of 
disagreement with this determination.

5.  The veteran's PTSD symptoms have rendered him 
demonstrably unable to obtain or retain substantially gainful 
employment since May 30, 1993.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for PTSD 
from the earlier effective date of May 30, 1993, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.340 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from July 1970 to February 
1972.

An August 1977 RO rating decision granted service connection 
for anxiety neurosis and assigned a 10 percent evaluation for 
this condition.  This rating was effective from December 
1976.

On June 14, 1993, the veteran submitted a claim for an 
increased evaluation for his service-connected psychiatric 
disability.  A May 1994 RO rating decision reclassified the 
anxiety neurosis to PTSD and increased the evaluation for 
this condition from 10 to 30 percent, effective from June 14, 
1993.  The veteran was notified of this determination on May 
19, 1994.

A VA medical letter dated in May 1994, signed by a social 
worker and physician, notes that the veteran had psychiatric 
problems that had required treatment, including 
hospitalizations since June 1993.  It was noted that the 
veteran had attempted to kill himself by throwing himself 
under the wheels of a tractor trailer at work.  It was noted 
that he was unable to seek or maintain gainful employment 
because of frequent bouts of anxiety and irritability.  It 
was noted that these symptoms were moderately severe and were 
likely to persist for the foreseeable future in spite of 
active medical treatment.  The psychiatric diagnoses were 
PTSD; and bipolar disorder, depressed, in remission.

On October 13, 1994, the veteran submitted a claim for an 
increased evaluation for the PTSD.  

In correspondence dated in December 1994 and filed with 
correspondence received in December 1994, the veteran 
essentially asserted that he was dissatisfied with the 
evaluation (30 percent) assigned for the PTSD and that he 
been unable to work since being hospitalized for psychiatric 
problems in June 1993.  He requested a higher rating and 
retroactive benefits for the PTSD.

A January 1995 RO rating decision denied an increased 
evaluation for PTSD.

In correspondence dated in April 1995, the veteran disagreed 
with denial of an increased evaluation for his PTSD.  His 
statements were to the effect that his PTSD was more severe 
than rated and that he had not worked since being 
hospitalized for psychiatric problems in June 1993.

On an application for increased compensation based on 
unemployability dated in November 1996, the veteran reported 
that he had last worked on May 29, 1993.

VA and private medical reports show that the veteran was 
treated and examined for psychiatric problems from June 1993 
to December 1996.  The diagnoses on the report of his VA 
psychiatric examination in December 1996 were PTSD, 
depression, and alcohol abuse in remission.

RO rating decisions in 1997 increased the evaluation for the 
PTSD from 30 to 70 percent.  The 70 percent rating was 
effective from October 13, 1994.

The veteran testified at hearings in November 1996, May 1997, 
and in January 2000.  His mother testified at the hearing in 
May 1997.  The testimony at these hearings was to the effect 
that he had severe symptoms of PTSD.  At the January 2000 
hearing - conducted before the undersigned - the veteran 
testified to the effect that his correspondence dated in 
December 1994 constituted a notice of disagreement with the 
effective date used to assign the 30 percent rating in the 
May 1994 RO rating decision, and that the 100 percent rating 
currently in effect for the PTSD should be made retroactive 
to June 1993 when he was hospitalized for psychiatric 
problems because he had been unable to obtain or maintain 
gainful employment due to PTSD symptoms since then.

The veteran's claim for an effective date earlier than 
October 13, 1994, for the assignment of a total rating for 
PTSD is well grounded, meaning it is plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

The salient procedural history of the veteran's claim for an 
effective date earlier than October 13, 1994, for the 
assignment of a total rating for PTSD has been summarized 
above.  The veteran's testimony at a hearing in January 2000 
is to the effect that his correspondence dated in December 
1994 constitutes a notice of disagreement with the effective 
date for the 30 percent rating assigned for the PTSD in the 
May 1994 RO rating decision.  A review of this 
correspondence, filed with correspondence received in 
December 1994, shows the veteran's dissatisfaction with the 
30 percent evaluation assigned for the PTSD and assertions 
that retroactive benefits should be assigned for this 
disorder because he had been unable to work since being 
hospitalized in June 1993 for psychiatric problems.  The 
Board finds that this correspondence evinces dissatisfaction 
with the effective date assigned for the 30 percent 
evaluation for the PTSD in the May 1994 RO rating decision 
and constitutes a timely notice of disagreement with this 
matter as it was received within one year of the notice of 
this determination in May 1994.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

The veteran submitted a claim for an increased rating for his 
psychiatric disability on June 14, 1993.  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (October 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  In this case, 
the revised regulations do not allow for retroactive 
application, and a total rating for the PTSD prior to October 
13, 1994, may only be assigned under the criteria of 
diagnostic code 9411, effective prior to November 7, 1996.

In this case, the medical evidence indicates that the veteran 
has severe symptoms of PTSD and a total rating is in effect 
for this condition.  The evidence also reveals that the 
veteran last worked on May 29, 1993, and that he has been 
unable to obtain or retain employment due to PTSD problems 
since then.  Under the criteria of diagnostic code 9411, 
effective prior to November 7, 1996, demonstrable inability 
to obtain or retain employment was one of the criteria for a 
100 percent rating.  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) upheld the 
VA Secretary's interpretation that the criteria for a 
100 percent rating "are each independent bases for granting 
a 100 percent."  Accordingly the Board finds that the 
criteria of diagnostic code 9411, effective prior to November 
7, 1996, supports granting a total rating for the PTSD, 
effective from May 30, 1993, as the veteran's PTSD symptoms 
have rendered him demonstrably unable to obtain or retain 
substantially gainful employment since then, and he submitted 
a claim for an increased evaluation within one year of this 
date.




ORDER

An earlier effective date of May 30, 1993, for the total 
rating for PTSD is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

